Exhibit FOR IMMEDIATE RELEASE:January 26, 2009 Key Technology Announces Agreement with Major Vegetable Processor Walla Walla, WA – Key Technology, Inc. (Nasdaq: KTEC) today announced it has entered into an agreement under which it expects to sell over $20 million of equipment to a leading North American vegetable processor over the next two-and-one-half years.The equipment will be configured and installed pursuant to individual purchase orders received from the customer beginning in the second half of fiscal 2009 and continuing through fiscal 2011.Approximately three-quarters of the orders are expected to be for new optical inspection equipment and upgrades, with the balance for associated material handling and processing equipment. About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing and industrial markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allow processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.
